   Case: 1:20-cv-01545 Document #: 50-1 Filed: 07/21/21 Page 1 of 2 PageID #:826




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JAMES PRINCIPE,                              )
                                             )
      Plaintiff,                             )
                                             )         Case No. 20 cv 01545
      v.                                     )
                                             )         Honorable Manish S. Shah
VILLAGE OF MELROSE PARK, et al.,             )
                                             )
      Defendants.                            )

                                  NOTICE OF FILING

 To: Cass T. Casper
     Gianna R. Scatchell
     Nicollette Haines
     DISPARTI LAW GROUP, P.A.
     121 West Wacker Drive, Suite 2300
     Chicago, IL 60601
     ccasper@dispartilaw.com
     gia@dispartilaw.com
     nicollette@dispartilaw.com

       PLEASE TAKE NOTICE that on July 21, 2021, I caused to be filed with the Clerk of the
United States District Court for the Northern District of Illinois, Eastern Division,
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM OF
LAW IN SUPPORT PURSUANT TO FED. R. CIV. P. 56, a copy of which is attached hereto
and served upon you herewith.
                                                          Respectfully submitted,
                                                          Village of Melrose Park, Mayor
                                                          Ronald Serpico, and Christine
                                                          Piemonte
                                                          By: /s/ K. Austin Zimmer
                                                              K. Austin Zimmer
                                                              One of their attorneys
K. Austin Zimmer (6276227)
Joseph A. Giambrone (6309071)
Del Galdo Law Group, LLC
1441 S. Harlem Ave.
Berwyn, IL 60402
P: (708) 222-7000/F: (708) 222-7001
zimmer@dlglawgroup.com/giambrone@dlglawgroup.com

                                            1
   Case: 1:20-cv-01545 Document #: 50-1 Filed: 07/21/21 Page 2 of 2 PageID #:827




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies under penalties of perjury as provided by
law pursuant to Rule 5(b) of the Federal Rules of Civil Procedure, that he caused a copy of the
foregoing Notice and pleading referenced therein to be filed and served through the Court’s
CM/ECF Electronic Filing System and associated e-mail system upon all counsel of record on July
21, 2021.


                                           BY: /s/ Joseph A. Giambrone
                                               Joseph A. Giambrone




                                              2
